UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):January 23, 2008 CHINA FORESTRY INC. (formerly Patriot Investment Corporation) (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-25765 (Commission File Number) 87-0429748 (I.R.S. Employer Identification No.) Room 517, No. 18 Building Nangangjizhoing District Hi-Tech Development Zone Harbin, People’s Republic of China (Address of Principal Executive Offices) (Zip Code) 011-86-0451-87011257 (Registrant's Telephone Number, Including Area Code) 6269 Jamestown Court Salt Lake City, UT84121 (Former Name or Former Address, if changed since last report) - 1 - This Current Report on Form 8-K is filed by China Forestry Inc. (formerly Patriot Investment Corporation), a Nevada corporation (the “Registrant”), in connection with the items described below. ITEM 4.01CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANTS (a) On January 23, 2008, the Registrant dismissed Kempisty & Company, Certified Public Accountants, as the independent registered public accounting firm for the Registrant. Kempisty & Company, had been the independent registered public accounting firm for and reviewed the balance sheets for the quarters endedJune 30, 2007 and September 30, 2007 of the Registrant and the related consolidated statements of operations, cash flows and stockholders' equity (deficit) for the quarters then ended. All of the foregoing unaudited consolidated financial statements are hereinafter collectively referred to as the “consolidated financial statements.” The review performed by Kempisty & Company of the consolidated financial statements for the two quarters contained no adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, scope or accounting principles. The dismissal of Kempisty & Company was approved unanimously by the Board of Directors. In connection with Kempisty & Company’s reviews of the interim periods through January 23, 2008, there have been no disagreements between the Registrant and Kempisty & Company on any matter of accounting principles or practices, financial statement disclosure, or scope or procedure, which, if not resolved to the satisfaction of Kempisty
